[exhibit101-registrationr001.jpg]
EXECUTION VERSION REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS
AGREEMENT (the “Agreement”) is made and entered into as of December 2, 2019 by
and between FEDNAT HOLDING COMPANY, a Florida corporation (the “Company”), and
1347 PROPERTY INSURANCE HOLDINGS, INC., a Delaware corporation (“Parent”). This
Agreement is made pursuant to the Equity Purchase Agreement dated as of February
25, 2019 by and between the Company, Parent, Maison Managers, Inc., a Delaware
corporation, Maison Insurance Company, a Louisiana corporation, and ClaimCor,
LLC, a Florida limited liability company (the “Purchase Agreement”). NOW,
THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Company and Parent agree as follows: 1.
Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the following meanings: “Affiliate”
means, with respect to any Person, any other Person that, directly or indirectly
through one or more intermediaries, Controls, is controlled by or is under
common control with such Person, as such terms are used in and construed under
Rule 405 under the Securities Act. “Business Day” means a day other than a
Saturday or Sunday or other day on which banks located in New York City are
authorized or required by law to close. “Closing Date” has the meaning set forth
in the Purchase Agreement. “Commission” means the United States Securities and
Exchange Commission. “Common Stock” means the common stock of the Company, par
value $0.01 per share, and any securities into which such shares of voting
common stock may hereinafter be reclassified. “Effective Date” means the date
that the Registration Statement filed pursuant to Section 2 is first declared
effective by the Commission. “Effectiveness Deadline” means, with respect to a
Registration Statement, the earlier of: (i) the seventy-fifth (75th) day
following the Closing Date or (ii) the second (2nd) Trading Day after the date
the Company is notified (orally or in writing, whichever is earlier) by the
Commission that such Registration Statement will not be “reviewed” or will not
be subject to further review; provided, that if the Effectiveness Deadline falls
on a Saturday, Sunday or other day that the Commission is closed for business,
the Effectiveness Deadline shall be extended to the next Business Day on which
the Commission is open for business. -1- 4820-4192-4233.3



--------------------------------------------------------------------------------



 
[exhibit101-registrationr002.jpg]
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder. “Person” means an individual,
corporation, partnership, limited liability company, trust, business trust,
association, joint stock company, joint venture, sole proprietorship,
unincorporated organization, governmental authority or any other form of entity
not specifically listed herein. “Principal Market” means the Trading Market on
which the Common Stock is primarily listed on and quoted for trading.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened. “Prospectus” means the
prospectus included in a Registration Statement (including, without limitation,
a prospectus that includes any information previously omitted from a prospectus
filed as part of an effective registration statement in reliance upon Rule 430A
promulgated under the Securities Act), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus. “Registrable Securities” means all
of the Shares and any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the Shares, provided that Shares shall cease to be Registrable Securities
upon the earliest to occur of the following: (A) a sale pursuant to a
Registration Statement or Rule 144 under the Securities Act (in which case, only
such security sold shall cease to be a Registrable Security); (B) becoming
eligible for sale without time, volume or manner of sale restrictions by Parent
under Rule 144 and without current public information pursuant to Rule
144(c)(1); (C) if such Shares have ceased to be outstanding; and (D) the date a
Registration Statement becomes effective including such Shares and all such
Shares have been disposed by Parent in accordance with such effective
Registration Statement. For the avoidance of doubt, the fact that the
Registrable Securities may at times cease to be Registrable Securities does not
prevent them from again becoming Registrable Securities in the future.
“Registration Statements” means any one or more registration statements of the
Company required to be filed pursuant to this Agreement under the Securities Act
that covers the resale of any of the Registrable Securities pursuant to the
provisions of this Agreement, amendments and supplements to such Registration
Statements, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
Registration Statements. “Rule 144” means Rule 144 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any successor rule thereto. -2-



--------------------------------------------------------------------------------



 
[exhibit101-registrationr003.jpg]
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto. “Rule 424” means Rule 424 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended from time to time, or any
successor rule thereto. “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder. “Shares” means
the shares of Common Stock issued to the Parent pursuant to the Purchase
Agreement. “Trading Day” means a day on which the Common Stock is listed or
quoted and traded on its Principal Market. “Trading Market” means whichever of
the New York Stock Exchange, the NYSE MKT, the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market or OTC Bulletin Board on which
the Common Stock is listed or quoted for trading on the date in question. 2.
Registration Request. The Company shall file with the Commission as soon as
reasonably practicable after the Closing Date, but in any event no later than
fifteen (15) Business Days after the Closing Date, a Registration Statement
covering the resale of all Registrable Securities for an offering to be made on
a continuous basis pursuant to Rule 415. Each Registration Statement filed
hereunder shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on Form S-1 or on another appropriate form in accordance
herewith and the Company shall undertake to register the Registrable Securities
on Form S-3 as soon as such form is available; provided, that the Company shall
use its best efforts to maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the Commission). The
Company shall use its best efforts to cause each Registration Statement to be
declared effective by the Commission as soon as practicable following the filing
thereof, but in any event no later than the Effectiveness Deadline, and shall
use its best efforts to keep each Registration Statement continuously effective
under the Securities Act until the earlier of (i) such time as all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by Parent or (ii) the date that all Registrable Securities covered by such
Registration Statement may be sold by Parent (A) without volume or manner of
sale restrictions under Rule 144 and (B) without the requirement for the Company
to be in compliance with the current public information requirement under Rule
144(c)(1) (such period of time, the “Effectiveness Period”). The Company shall
request effectiveness of any such Registration Statement as of 5:00 p.m., New
York City time, on a Trading Day. The Company shall promptly notify Parent via
facsimile or electronic mail of a “.pdf” format data file of the effectiveness
of a Registration Statement on the same Trading Day that the Company confirms
effectiveness with the Commission, which shall be the date requested for
effectiveness of such Registration Statement. The Company shall, by 9:30 a.m.,
New York City time, on the Trading Day after the effective -3-



--------------------------------------------------------------------------------



 
[exhibit101-registrationr004.jpg]
date of such Registration Statement, file a final Prospectus for a Registration
Statement with the Commission, as required by Rule 424(b). 3. Piggyback
Registration. (a) Without prejudice to the rights of Parent under Section 4(o),
if at any time when any Registrable Securities are outstanding, there is not an
effective Registration Statement covering all of the Registrable Securities and
the Company intends to file a Registration Statement covering a primary or
secondary offering of any of its equity securities, whether or not the sale for
its own account, which is not a registration solely to implement an employee
benefit plan pursuant to a registration statement on Form S-8 (or successor
form), a registration statement on Form S-4 (or successor form) or a transaction
to which Rule 145 or any other similar rule of the Commission is applicable, the
Company will promptly (and in any event at least fifteen (15) Business Days
before the anticipated filing date) give written notice to Parent of its
intention to effect such a registration (which notice shall state the intended
method of disposition of such Registrable Securities, the number of securities
proposed to be registered, the proposed managing underwriter(s) (if any, and if
known) and a good faith estimate by the Company of the proposed minimum offering
price of such equity securities). The Company will effect the registration under
the Securities Act of all Registrable Securities that Parent requests be
included in such registration (a “Piggyback Registration”) by a written notice
delivered to the Company within five (5) Business Days after the notice given by
the Company in the preceding sentence. Subject to Section 3(b), securities
requested to be included in a Company registration pursuant to this Section 3
shall be included by the Company on the same form of Registration Statement as
has been selected by the Company for the securities the Company is registering
for sale referred to above. Parent shall be permitted to withdraw all or part of
the Registrable Securities from the Piggyback Registration at any time at least
five (5) Business Days prior to the effective date of the Registration Statement
relating to such Piggyback Registration. If the Company elects to terminate any
registration filed under this Section 3 prior to the effectiveness of such
registration, the Company will have no obligation to register the securities
sought to be included by Parent in such registration under this Section 3. There
shall be no limit to the number of Piggyback Registrations pursuant to this
Section 3(a). (b) If a Registration Statement under this Section 3 relates to an
underwritten offering and the managing underwriter(s) advise(s) the Company that
in its or their reasonable opinion the number of securities requested to be
included in such offering exceeds the number that can be sold without adversely
affecting the marketability of such offering (including an adverse effect on the
per share offering price), the Company will include in such registration or
Prospectus only such number of securities that in the reasonable opinion of such
underwriter(s) can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first,
the Common Stock and other securities the Company proposes to sell, (ii) second,
the Registrable Securities of Parent to the extent that Parent has requested
inclusion of Registrable Securities pursuant to this Section 3, and (iii) third,
any other securities of the Company that have been requested to be so included,
subject to the terms of this Agreement. The Company shall select the investment
banking firm or firms to act as the lead underwriter or underwriters in
connection with an underwritten offering made pursuant to this Section 3. Parent
may not -4-



--------------------------------------------------------------------------------



 
[exhibit101-registrationr005.jpg]
participate in any underwritten registration under this Section 3 unless Parent
(i) agrees to sell the Registrable Securities it desires to have covered by the
underwritten offering on the basis provided in any underwriting arrangements in
customary form and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required, in
customary form, under the terms of such underwriting arrangements. 4.
Registration Procedures. In connection with the Company’s registration
obligations hereunder: (a) the Company shall, not less than three (3) Trading
Days prior to the filing of a Registration Statement or any related Prospectus
or any amendment or supplement thereto (and, promptly upon request of Parent,
copies of documents to be incorporated or deemed to be incorporated by reference
into such Registration Statement, Prospectus or amendment or supplement
thereto), (i) furnish to one counsel designated by Parent (“Parent’s Counsel”),
copies of such Registration Statement, Prospectus or amendment or supplement
thereto, as proposed to be filed, which documents will be subject to the
reasonable review of Parent’s Counsel, and (ii) cause its officers and
directors, counsel and independent registered public accountants to respond to
such inquiries as shall be necessary, in the reasonable opinion of Parent’s
Counsel, to conduct a reasonable investigation within the meaning of the
Securities Act; provided that all such documents provided prior to filing, and
the information contained therein, shall be confidential and may not be
disclosed to any third party, nor shall Parent undertake any transactions in the
Common Stock after receiving such documents but prior to the filing of such
documents. The Company shall not (i) file any Registration Statement, or any
such Prospectus, or amendment or supplement thereto containing information to
which Parent’s Counsel reasonably objects in good faith and (ii) submit a
request for acceleration of the effectiveness of a Registration Statement or any
amendment or supplement thereto without the prior approval of Parent, which
consent shall not be unreasonably withheld, or delayed or conditioned, provided,
that, the Company is notified of such objection in writing no later than two (2)
Trading Days after Parent has been so furnished copies of a Registration
Statement or any related Prospectus or amendments or supplements thereto. (b)
(i) the Company shall prepare and file with the Commission such amendments,
including post-effective amendments and supplements, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for its Effectiveness Period (except during a Grace
Period (as defined below)); (ii) the Company shall cause the related Prospectus
to be amended or supplemented by any required Prospectus supplement (subject to
the terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424 (except during a Grace Period); (iii) the Company shall
respond as promptly as reasonably practicable to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible, provide Parent’s Counsel true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement (provided, that the Company shall excise any
information contained therein which would constitute material non-public
information); and (iv) the Company shall comply in all material respects with
the applicable provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities -5-



--------------------------------------------------------------------------------



 
[exhibit101-registrationr006.jpg]
covered by a Registration Statement until such time as all of such Registrable
Securities shall have been disposed of (subject to the terms of this Agreement)
in accordance with the intended methods of disposition by Parent as set forth in
such Registration Statement as so amended or in such Prospectus as so
supplemented; provided, that Parent shall be responsible for the delivery of the
Prospectus to the Persons to whom Parent sells any of the Registrable Securities
(including in accordance with Rule 172 under the Securities Act), and Parent
agrees to dispose of Registrable Securities in compliance with applicable
federal and state securities laws. In the case of amendments and supplements to
a Registration Statement which are required to be filed pursuant to this
Agreement (including pursuant to this Section 4(b)) by reason of the Company
filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous report
under the Exchange Act, the Company shall have incorporated such report by
reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission on the same day on which the
Exchange Act report is filed which created the requirement for the Company to
amend or supplement such Registration Statement.. (c) the Company shall notify
Parent (which notice shall, pursuant to clauses (ii) through (vi) hereof, be
accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made, if applicable) as promptly as reasonably
practicable (and, in the case of (i)(A) below, not less than one (1) Trading Day
prior to such filing) (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed
with the Commission; (B) when the Commission notifies the Company whether there
will be a “review” of such Registration Statement and whenever the Commission
comments in writing on such Registration Statement; and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided, that any and all of such information shall
remain confidential to Parent until such information otherwise becomes -6-



--------------------------------------------------------------------------------



 
[exhibit101-registrationr007.jpg]
public, unless disclosure to Parent is required by law or judicial process;
provided, further, that notwithstanding any Parent’s agreement to keep such
information confidential, the Company and Parent make no acknowledgement that
any such information is material, non-public information. (d) Notwithstanding
anything to the contrary herein, at any time after the Registration Statement
has been declared effective by the Commission, the Company may delay the
disclosure of material non-public information concerning the Company if the
disclosure of such information at the time is not, in the good faith judgment of
the Company, in the best interests of the Company. The Company shall be entitled
to exercise its right under this Section 4(d) to suspend the availability of a
Registration Statement and Prospectus for a period or periods (each, a “Grace
Period”) not to exceed sixty (60) calendar days (which need not be consecutive
days) in any twelve (12)-month period and any such Grace Period shall not exceed
an aggregate of thirty (30) consecutive days and the first day of any such
period must be at least five (5) days after the last day of any such prior Grace
Period. For purposes of determining the length of a Grace Period above, the
Grace Period shall begin on and include the date the Parent receives the notice
referred to in Section 4(c)(ii) through (vi) and shall end on and include the
later of the date Parent receives the notice referred to in this Section 4(d)
and the date referred to in such notice. During the Grace Period, the Company
shall not be required to maintain the effectiveness of any Registration
Statement filed hereunder and, in any event, Parent shall suspend sales of
Registrable Securities pursuant to such Registration Statements during the
pendency of the Grace Period; provided, the Company shall promptly and in
compliance Sections 4(c) and (d) (i) notify Parent in writing of the existence
of material non-public information giving rise to a Grace Period or the need to
file a post-effective amendment, as applicable, and the date on which such Grace
Period will begin, (ii) use its best efforts to terminate a Grace Period as
promptly as reasonably practicable provided that such termination is, in the
good faith judgment of the Company, in the best interest of the Company, and to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable, and (iii) notify Parent in writing of the date on which the Grace
Period ends. Notwithstanding anything to the contrary, the Company shall cause
the Company’s transfer agent to deliver unlegended Shares to a transferee of
Parent in connection with any sale of Registrable Securities with respect to
which Parent has entered into a contract for sale prior to Parent’s receipt of
the notice of a Grace Period and for which Parent has not yet settled. (e) the
Company shall use its best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable. (f) the Company shall furnish to
Parent, without charge, at least one (1) conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
Parent (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company shall have no obligation to provide any document pursuant to this
clause that is available on the Commission's EDGAR or successor system. -7-



--------------------------------------------------------------------------------



 
[exhibit101-registrationr008.jpg]
(g) the Company agrees to promptly deliver to Parent, without charge, as many
copies of each Prospectus or Prospectuses (including each form of prospectus)
and each amendment or supplement thereto as such Persons may reasonably request.
The Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by Parent in connection with the offering and sale of
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto. (h) the Company shall, prior to any resale of Registrable
Securities by Parent, use its best efforts to register or qualify or cooperate
with Parent in connection with the registration or qualification (or exemption
from the registration or qualification) of such Registrable Securities for the
resale by Parent under the securities or Blue Sky laws of such jurisdictions
within the United States as Parent reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by each Registration Statement; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, subject the Company to any general tax in any
such jurisdiction where it is not then so subject or file a consent to service
of process in any such jurisdiction. (i) the Company shall reasonably cooperate
with Parent to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statement, which certificates shall be free, to the extent
permitted under applicable law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as Parent may reasonably request. Certificates for Registrable Securities free
from all restrictive legends may be transmitted by the Company’s transfer agent
to Parent by crediting the account of Parent’s prime broker with the Depositary
Trust Company, if and as directed by Parent. (j) the Company shall following the
occurrence of any event contemplated by Sections 4(c)(ii)-(vi), as promptly as
reasonably practicable, as applicable: (i) use its best efforts to prevent the
issuance of any stop order or obtain its withdrawal at the earliest possible
moment if the stop order have been issued, or (ii) taking into account the
Company's good faith assessment of any adverse consequences to the Company and
its shareholders of the premature disclosure of such event, prepare and file a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, form of
prospectus or supplement thereto, in light of the circumstances under which they
were made), not misleading. (k) the Company may require Parent to furnish to the
Company a certified statement as to (i) the number of securities of the Company
beneficially owned by Parent and any Affiliate thereof, (ii) any Financial
Industry Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons
who have the power to vote or dispose of the Common Stock, and (iv) any other
-8-



--------------------------------------------------------------------------------



 
[exhibit101-registrationr009.jpg]
information as may be requested by the Commission, FINRA, any state securities
commission or any other government or regulatory body with jurisdiction over the
Company or its activities. The Company shall reasonably cooperate with any
broker-dealer through which Parent proposes to resell its Registrable Securities
in effecting a filing with the FINRA Corporate Financing Department, as
requested by Parent. (l) if requested by Parent’s Counsel, the Company shall (i)
promptly incorporate in a Prospectus supplement or post-effective amendment to
the Registration Statement such information as the Company reasonably agrees
(upon advice of counsel) is required to be included therein and (ii) make all
required filings of such Prospectus supplement or such post- effective amendment
as soon as reasonably practicable after the Company has received notification of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment. (m) the Company shall use best efforts to cause all Registrable
Securities to be listed on each Trading Market on which securities of the same
series or class issued by the Company are then listed, or if no such similar
securities are then listed, on a Trading Market selected by the Company. (n) the
Company may require Parent to furnish to the Company in writing such information
required under the Securities Act in connection with such registration regarding
Parent and the distribution of such Registrable Securities as the Company may,
from time to time, reasonably request in writing. (o) the Company shall not file
any other registration statements until, or grant registration rights to any
Person that can be exercised prior to, the date that all Shares either are
registered pursuant to a Registration Statement that is declared effective by
the Commission and is effective or may be sold without any restriction or
limitation pursuant to Rule 144 and without the requirement to be in compliance
with Rule 144(c)(1); provided, that this Section 4(o) shall not prohibit the
Company from filing amendments (pre-effective and post-effective) to, or
conducting offerings pursuant to, registration statements filed prior to the
date of this Agreement; and provided, further, that no such amendment shall
increase the number of securities registered on a registration statement. (p) in
no event shall the Company include any securities other than Registrable
Securities on any Registration Statement without the prior written consent of
Parent. (q) the Company shall comply with all applicable rules and regulations
of the Commission in connection with its obligations under this Agreement. (r)
the Company shall hold in confidence and not make any disclosure of information
concerning Parent provided to the Company unless (i) disclosure of such
information is necessary to comply with federal or state securities laws, (ii)
the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final, non-
appealable order from a court or governmental body of competent jurisdiction, or
(iv) such -9-



--------------------------------------------------------------------------------



 
[exhibit101-registrationr010.jpg]
information has been made generally available to the public other than by
disclosure in violation of this Agreement or any other agreement. The Company
agrees that it shall, upon learning that disclosure of such information
concerning Parent is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt written notice to Parent and
allow Parent, at Parent’s expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information. (s) the
Company shall use its best efforts to cause the Registrable Securities covered
by a Registration Statement to be registered with or approved by such other U.S.
state securities regulators as may be necessary to consummate the disposition of
such Registrable Securities. (t) unless required by applicable law, neither the
Company nor any subsidiary or Affiliate thereof shall identify Parent as an
underwriter in any public disclosure or filing with the Commission or any
Trading Market. (u) within two (2) Business Days after a Registration Statement
which covers Registrable Securities is ordered effective by the Commission, the
Company shall deliver, and shall cause legal counsel for the Company to deliver,
to the transfer agent for such Registrable Securities (with copies to Parent and
Parent’s Counsel) confirmation in writing that such Registration Statement has
been declared effective by the Commission. 5. Registration Expenses. All fees
and expenses incident to the Company's performance of or compliance with its
obligations under this Agreement (excluding any underwriting discounts and
selling commissions, stock transfer taxes and fees of Parent’s Counsel) shall be
borne by the Company whether or not any Registrable Securities are sold pursuant
to a Registration Statement. The fees and expenses referred to in the foregoing
sentence that are the Company's responsibility shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with any
Trading Market on which the Common Stock is then listed for trading, (B) with
respect to compliance with applicable state securities or Blue Sky laws
(including, without limitation, fees and disbursements of counsel for the
Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
Parent) and (C) if not previously paid by the Company in connection with an
issuer filing, with respect to any filing that may be required to be made by any
broker through which Parent intends to make sales of Registrable Securities with
FINRA pursuant to FINRA Rule 5110, so long as the broker is receiving no more
than a customary brokerage commission in connection with such sale), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by Parent), (iii) messenger,
telephone and delivery expenses of the Company, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement, including the Company’s independent registered
public accountants. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without -10-



--------------------------------------------------------------------------------



 
[exhibit101-registrationr011.jpg]
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit and the fees and
expenses incurred in connection with the listing of the Registrable Securities
on any securities exchange as required hereunder. 6. Indemnification. (a)
Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless Parent, the
officers, directors, agents, general partners, managing members, managers,
Affiliates and employees, each Person who controls Parent (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, general partners, managing members, managers, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and investigation and reasonable and documented attorneys' fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus or in any
filing made in connection with the qualification of the offering under the
securities or other “blue sky” laws of any jurisdiction in which Registrable
Securities are offered, or arising out of or relating to any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent, but only to the extent, that (A)
such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding Parent furnished in
writing to the Company by or on behalf of Parent expressly for use therein, or
to the extent that such information relates to Parent or Parent’s proposed
method of distribution of Registrable Securities and was reviewed and approved
in writing by Parent or Parent’s Counsel expressly for use in the Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto, (B) Parent’s failure to deliver or cause to be delivered the
Prospectus or any amendment or supplement thereto made available by the Company,
or (C) in the case of an occurrence of an event of the type specified in
Sections 4(c)(ii)-(vi), related to the use by Parent of an outdated or defective
Prospectus after the Company has notified Parent that the Prospectus is outdated
or defective and prior to the receipt by Parent of the Advice contemplated and
defined in Section 7(e) below, but only if and to the extent that following the
receipt of the Advice the misstatement or omission giving rise to such Loss
would have been corrected. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an Indemnified Party (as
defined in Section 6(c)) and shall survive the transfer of the Registrable
Securities by Parent. The Company shall notify Parent promptly of the
institution, threat or assertion of any Proceeding arising from or in connection
with the transactions contemplated by this Agreement of which the Company is
aware. (b) Indemnification by Parent. Parent shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Company, its
directors, officers, agents and -11-



--------------------------------------------------------------------------------



 
[exhibit101-registrationr012.jpg]
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, in each
case to the extent and only to the extent, that such Losses arise solely out of
or are based solely upon any untrue statement of a material fact contained in
any Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent, that such untrue statements or omissions are based solely upon
information regarding Parent furnished in writing to the Company by or on behalf
of Parent expressly for use therein. In no event shall the liability of Parent
hereunder (together with any liability under Section 6(d)) be greater in amount
than the dollar amount of the net proceeds received by Parent upon the sale of
the Registrable Securities giving rise to such indemnification obligation. (c)
Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of one (1) counsel reasonably satisfactory to the Indemnified Party
and the payment of all reasonable and documented fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such written notice within a reasonable time of commencement of
any such Proceeding shall not relieve the Indemnifying Party of its obligations
or liabilities pursuant to this Agreement, except (and only) to the extent that
such failure shall have materially and adversely prejudiced the Indemnifying
Party in its ability to defend such Proceeding. An Indemnified Party shall have
the right to employ separate counsel in any such Proceeding and to participate
in the defense thereof, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party or Parties unless: (1) the Indemnifying
Party has agreed in writing to pay such fees and expenses; (2) the Indemnifying
Party shall have failed promptly to assume the defense of such Proceeding and to
employ counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding; or (3) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest exists if the same counsel were to represent such
Indemnified Party and the Indemnifying Party; provided, that the Indemnifying
Party shall not be liable for the fees and expenses of more than one separate
firm of attorneys at any time for all Indemnified Parties. The Indemnifying
Party shall not be liable for any settlement of any such Proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding, does not
involve a finding or -12-



--------------------------------------------------------------------------------



 
[exhibit101-registrationr013.jpg]
admission of wrongdoing by the Indemnified Party or any of its affiliates, does
not impose equitable remedies or obligations on the Indemnified Party or any or
its affiliates other than solely the payment of money damages for which the
Indemnifying Party will pay. Subject to the terms of this Agreement, all
documented fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section 6(c)) shall be paid to the Indemnified Party, as incurred, within ten
(10) Business Days after written notice thereof to the Indemnifying Party;
provided, that the Indemnified Party shall promptly reimburse the Indemnifying
Party for that portion of such fees and expenses applicable to such actions for
which such Indemnified Party is finally judicially determined to not be entitled
to indemnification hereunder. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Indemnified
Party and shall survive the transfer of the Registrable Securities by Parent
pursuant to Section 7(j). (d) Contribution. If a claim for indemnification under
Section 6(a) or 6(b) is unavailable to an Indemnified Party or insufficient to
hold an Indemnified Party harmless for any Losses, then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
Section 6(a) and 6(b) was available to such party in accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), Parent shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by Parent from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that Parent has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. -13-



--------------------------------------------------------------------------------



 
[exhibit101-registrationr014.jpg]
The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement. 7. Miscellaneous. (a)
Remedies. In the event of a breach by the Company or by Parent of any of their
obligations under this Agreement, the Company or Parent, as the case may be, in
addition to being entitled to seek to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to seek
specific performance of its rights under this Agreement. The Company and Parent
agree that monetary damages may not provide adequate compensation for any losses
incurred by reason of a breach by it of any of the provisions of this Agreement.
(b) Rule 144 Requirements. With a view of making available to the Parent the
benefits of Rule 144 that may at any time permit Parent to sell securities of
the Company to the public without registration, the Company shall make and
maintain public information available, as those terms are understood and defined
in Rule 144, and shall timely file with the Commission all reports and
information required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the Commission thereunder and as
the Commission may require. The Company shall furnish to Parent promptly upon
request a written statement as to its compliance with the reporting requirements
of Rule 144 (or any successor exemptive rule), the Securities Act and the
Exchange Act (at any time that it is subject to such reporting requirements); a
copy of its most recent annual or quarterly report; and such other reports and
documents as Parent may reasonably request in availing itself of any rule or
regulation of the Commission allowing it to sell any such securities without
registration. (c) Obligations of Parent in a Registration. Parent agrees to
timely furnish in writing such information regarding it, the securities sought
to be registered and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably be required to effect the
registration of such Registrable Securities (the “Requested Information”). (d)
Compliance. Parent covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it (unless an
exemption therefrom is available) in connection with sales of Registrable
Securities pursuant to the Registration Statement and shall sell the Registrable
Securities only in accordance with a method of distribution described in the
Registration Statement. (e) Discontinued Disposition. Parent agrees that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Sections 4(c)(ii)-(vi), Parent will forthwith discontinue
disposition of such Registrable Securities under a Registration Statement until
it is advised in writing (the “Advice”) by the Company that the use of the
applicable Prospectus (as it may have been supplemented or amended) may be
resumed. The Company will use its best efforts to ensure that the use of the
Prospectus may be resumed as promptly as is practicable. -14-



--------------------------------------------------------------------------------



 
[exhibit101-registrationr015.jpg]
(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Parent.
(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement. (h) Successors and Assigns. This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.
The Company may not assign its rights or obligations hereunder (except by merger
or in connection with another entity acquiring all or substantially all of such
party’s assets) without the prior written consent of the other party. Parent may
assign its rights hereunder as set forth in Section 7(i). (i) Assignment of
Registration Rights. The rights under this Agreement shall be automatically
assignable by Parent to any transferee of all or any portion of such Parent’s
Registrable Securities if: (i) Parent agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the Securities Act or applicable state securities laws; and
(iv) at or before the time the Company receives the written notice contemplated
by clause (ii) of this sentence the transferee or assignee agrees in writing
with the Company to be bound by all of the provisions contained herein. (j)
Execution and Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof. (k) Governing Law.
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be determined in accordance with Section
9.07 of the Purchase Agreement. (l) Cumulative Remedies. The remedies provided
herein are cumulative and not exclusive of any other remedies provided by law.
-15-



--------------------------------------------------------------------------------



 
[exhibit101-registrationr016.jpg]
(m) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable. (n) Headings.
The headings in this Agreement are for convenience only and shall not limit or
otherwise affect the meaning hereof. (o) Effectiveness; Termination. This
Agreement constitutes the entire agreement among the parties hereto with respect
to the subject matter hereof. There are no restrictions, promises, warranties or
undertakings, other than as set forth or referred to herein. This Agreement
supersedes all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof. [SIGNATURES ON FOLLOWING PAGE] -16-



--------------------------------------------------------------------------------



 
[exhibit101-registrationr017.jpg]
IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized officers, effective as of
the date first set forth on the first page hereof. COMPANY: FEDNAT HOLDING
COMPANY, a Florida corporation By: /s/ Michael Braun Name: Michael Braun Title:
Chief Executive Officer PARENT: 1347 PROPERTY INSURANCE HOLDINGS, INC., a
Delaware corporation By: /s/ John S. Hill Name: John S. Hill Title: V-P, CFO &
Secretary [End of Agreement.] SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------



 